Case: 19-12155   Date Filed: 03/17/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12155
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:18-cv-23570-KMW



TERESITA VALDES,

                                                            Plaintiff-Appellant,

                                   versus

SCHOOL BOARD OF MIAMI-DADE COUNTY,
School Board Attorney's Office
1450 N.E. 2nd Avenue Suite 400
Miami, FL 33132 305-995-1334,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 17, 2020)

Before GRANT, LUCK, and TJOFLAT, Circuit Judges.

PER CURIAM:
               Case: 19-12155    Date Filed: 03/17/2020    Page: 2 of 5



      Teresita Valdes is an employee of the Miami-Dade County School Board

(the “School Board”). Proceeding pro se, Valdes brought several claims against

the School Board. She appeals the District Court’s (1) denial of her request for

preliminary injunctive relief, (2) dismissal of her amended complaint, and (3)

denial of her motion for reconsideration. Her appeal lacks merit. Accordingly, we

affirm.

                                          I.

      We first consider whether the District Court properly denied Valdes’s

request for preliminary injunctive relief. We conclude that it did.

      We review a district court’s denial of temporary injunctive relief for an

abuse of discretion. Horton v. City of St. Augustine, 272 F.3d 1318, 1326 (11th

Cir. 2001). A district court may only grant a preliminary injunction if the movant

shows all of the following:

      (1)[the claim] has a substantial likelihood of success on the merits, (2)
      the movant will suffer irreparable injury unless the injunction is
      issued, (3) the threatened injury to the movant outweighs the possible
      injury that the injunction may cause the opposing party, and (4) if
      issued, the injunction would not disserve the public interest.

Id.

      Here, the District Court properly denied Valdes’s request for injunctive

relief because she did not sufficiently allege any of the four legal requirements for

preliminary injunctive relief.


                                          2
               Case: 19-12155     Date Filed: 03/17/2020   Page: 3 of 5



                                          II.

      We next consider whether the District Court properly dismissed Valdes’s

complaint on the ground that it was an impermissible shotgun pleading.

      Under Federal Rule of Civil Procedure Rule 8(a)(2), a complaint must

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Shotgun” pleadings, as we have

repeatedly said, violate this requirement of a short and plain statement of a claim.

See Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001).

      Shotgun pleadings come in many forms. Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015). Relevant here, a

shotgun pleading is “a complaint containing multiple counts where each count

adopts the allegations of all preceding counts, causing each successive count to

carry all that came before [it] and the last count to be a combination of the entire

complaint.” Id. at 1321. Among other things, these pleadings fail “to give the

defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. at 1323. Therefore, a district court that receives such a

complaint should strike it and instruct counsel to replead the case. Jackson v. Bank

of Am., N.A., 898 F.3d 1348, 1357 (11th Cir. 2018).

      Here, Valdes’s complaint was a shotgun pleading because each count

incorporated every preceding count. And although she might have been able to


                                           3
                 Case: 19-12155       Date Filed: 03/17/2020       Page: 4 of 5



argue that the District Court should not have dismissed her complaint with

prejudice on this ground,1 she waived that argument by failing to raise it both in

the District Court and on appeal. See United States v. Jernigan, 341 F.3d 1273,

1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise a claim or issue on appeal

must plainly and prominently so indicate.”); Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (“[I]ssues not raised before the

district court will not be considered on appeal.”).

                                               III.

      We next consider whether the District Court properly denied Valdes’s self-

styled “Rule 60” motion for reconsideration of the Court’s judgment. We conclude

that the Court properly construed the motion as one under Federal Rule of Civil

Procedure 59(e) and properly denied relief.

      In classifying post-judgment motions, the style of the motion is not

controlling. Finch v. City of Vernon, 845 F.2d 256, 258 (11th Cir. 1988).

Generally, Rule 59 is the proper motion “for reconsideration of matters

encompassed in a decision on the merits of the dispute.” Lucas v. Fla. Power &

Light Co., 729 F.2d 1300, 1301 (11th Cir. 1984); Finch, 845 F.2d at 258. A Rule

59 motion may be granted only based on newly discovered evidence or a manifest

error of law or fact, and it may not be used to raise new arguments, relitigate old


      1
          We do not express any opinion regarding the merits of this hypothetical argument.
                                                4
                Case: 19-12155       Date Filed: 03/17/2020       Page: 5 of 5



matters, or present evidence that could have been raised before the entry of

judgment. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

       Here, the District Court properly construed Valdes’s motion as one under

Rule 59(e) because none of the bases for relief in Rule 60 were present and Valdes

was essentially challenging the merits of the Court’s previous ruling. Likewise,

the Court properly denied the motion because Valdes did not present any relevant

new evidence or manifest errors of law or fact to the District Court in her motion. 2

Instead of raising new arguments, her motion reiterated the points she had

previously raised. Therefore, the District Court properly denied Valdes’s motion

for reconsideration.

                                              IV.

       Accordingly, the judgment of the District Court is affirmed.

       AFFIRMED.




       2
        For example, her assertions about service of process are irrelevant because the School
Board never claimed that it was improperly served.
                                               5